Citation Nr: 9907180	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-42 383	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a 
compensable rating for bilateral pes planus.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus has not been shown to 
be manifested by more than mild symptoms relieved by built-up 
shoes or arch supports.


CONCLUSION OF LAW

A compensable rating for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral pes planus is more 
severely disabling than the current rating indicates.  The 
veteran's claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") has held that when a veteran 
claims that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that the 
evidence necessary for an equitable disposition of the 
veteran's appeal has been associated with the claims folder 
and that the duty to assist is met.

Factual Background

VA medical center (VAMC) outpatient treatment records from 
June 1977 to December 1998 showed that the veteran was 
treated for various medical problems, including arthritis, 
gout, gouty arthritis, and hallux valgus of the left big toe; 
there was no complaint of or treatment for any symptoms 
associated with bilateral pes planus.  In March 1983 he 
complained of pain in relation to the feet, more on the left 
than the right.  He gave a history of frostbite during 
service, for which he was service-connected.  Examination 
showed no evidence of any tenderness in relation to any of 
the joints of the foot.  X-rays showed some calcification of 
the medial collateral ligaments, and degenerative changes in 
the talonavicular and naviculo-cuneiform joints.  In August 
1995 the veteran complained of soreness and possible 
infection of the third toe on the left foot.  He was treated 
several times in September 1995 in the podiatry clinic for 
the pain and swelling in the left toe.  The plan was to 
consider ambulatory shoes with Velcro strapping.  He 
subsequently reported that the third toe hardly hurt him 
since he had been wearing the shoes.  The assessment was 
status post trauma, rule out paronychia, and rule out 
developmental osteochondroma.  In January 1996 he complained 
of pain in the right foot medially and laterally.  
Examination revealed minimal swelling, erythema, slight 
warmth, and tenderness on palpation of the medial and lateral 
aspect of the right foot.  The assessment was 
gout/cellulitis.  In June 1997 he complained of pain in the 
left leg and foot.  The assessment was degenerative joint 
disease and gout.  

On VA examination for the feet in March 1995 the veteran 
reported constant pain in the left foot and ankle and no 
symptoms in the right foot.  He reported that he had seen 
doctors for a diagnosis of arthritis.  He indicated that the 
pain was intensified by prolonged standing and walking and 
was eased by rest.  He took no medications and indicated he 
had been forced to avoid all strenuous activity.  Examination 
of the feet showed moderate bunion formation at both first 
metatarsophalangeal joints, with 20 degrees in-turning of 
both great toes, and otherwise both feet were normal in 
appearance without deformity.  No swelling, fluid, heat, 
erythema or tenderness was noted.  Temperature, color, and 
vasculature were normal.  It was noted that he rose and stood 
normally and his gait was normal.  He walked normally on his 
heels and refused to walk on his toes and refused to hop.  
Status post frostbite, both feet, by history, and bilateral 
bunion formation was diagnosed. 

Private treatment records from Dale S. Herman, D.P.M showed 
that in January 1995 examination revealed that the veteran's 
left leg was longer which may have caused the bunion on the 
left foot.  X-rays of the left foot were taken and an 
injection was made for the bursitis.  Padding was applied to 
keep pressure off the bursa.  In February 1995 the veteran 
reported that the injection helped for a few days.  Pain was 
noted on compression and the impression was partial 
resolution of bursitis.  In March 1995, after he underwent a 
bunionectomy on the left foot, it was noted that he had a 
possible acute gouty flare-up.  A March 1995 report from 
Family Foot Health Ambulatory Surgical Center showed that in 
March 1995 the veteran underwent a Biplane Austin 
Bunionectomy of the left foot.  A surgical pathology report 
showed a pathological diagnosis of cancellous and cortical 
bone with attached fibrous connective tissue and cartilage 
showing degenerative changes consistent with bunion.  

In a letter dated in April 1995, Dale S. Herman, D.P.M., 
reported that in March 1995 the veteran underwent a Biplane 
Austin Bunionectomy on the left foot, requiring the use of 
pins to stabilize the surgical site.  Dr. Herman recommended 
that the veteran refrain from regular physical activity 
during the healing process, which normally took approximately 
four to six weeks.  

On VA examination for the feet in August 1995 the veteran 
reported that he had a flat foot on the left and had recent 
surgery in March 1995.  A surgical incision was noted at the 
base of the big toe.  The veteran reported that the big toe 
was pinned, but the pin was later removed because it was 
bothering him.  Examination of the right [sic.] foot showed a 
surgical incision at the base of the big toe, almost like an 
incision for a bunion.  The veteran reported that the surgery 
was not for a bunion, but was to correct pes planus.  Plantar 
flexion was noted to be okay.  The pertinent diagnosis was 
left foot recent surgery, question of bunion or other 
condition.

In his August 1996 notice of disagreement with the denial of 
a compensable rating for the service-connected bilateral pes 
planus, the veteran reported that his feet hurt constantly 
when he was walking or standing.

In his September 1996 substantive appeal (Form 9) the veteran 
reported that his feet were painful all the time and that he 
was prescribed orthopedic shoes from the VA.  He claimed that 
he had pain on use and manipulation of the feet.

In September 1997 the Board remanded this matter to the RO 
for further evidentiary development.  Specifically, the RO 
was directed to ask the veteran to identify all sources of 
treatment for his bilateral pes planus and obtain copies of 
all records, including the March 1995 VA x-ray reports, and 
the RO was to schedule the veteran for a special VA 
orthopedic examination.  In a September 1997 letter the RO 
requested that the veteran identify all treatment for his 
bilateral pes planus.  The record reflects that the veteran 
did not respond to this request.  Additionally, the veteran 
was scheduled for a VA examination in October 1997, but 
failed to report.  VA regulations provide that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increased compensation benefits, 
the claim should be denied.  See 38 C.F.R. § 3.655(b) (1998).  
Accordingly, the RO again denied the veteran's claim and this 
matter was returned to the Board for further consideration.  

In June 1998 the Board again remanded this matter for the RO 
to advise the veteran of the provision of 38 C.F.R. 
§ 3.655(b).  The Board noted that although the RO had 
correctly denied the veteran's claim after he did not appear 
for his VA examination, the RO did not inform the veteran of 
this regulation in the February 1996 supplemental statement 
of the case.  By July 1998 letter, the RO advised the veteran 
of the provisions of 38 C.F.R. § 3.655(b).  The record 
reflects that the veteran did not respond to the RO's letter.  
Accordingly, in September 1998 the RO issued a supplemental 
statement of the case denying the veteran's claim.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Court has also held, in 
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995), that 38 C.F.R. § 
4.40 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use.

The veteran's service-connected bilateral pes planus is 
currently rated under Diagnostic Code 5276.  A noncompensable 
(0 percent) rating is warranted for mild acquired flatfoot 
with symptoms relieved by built-up shoe or arch support.  A 
10 percent rating is warranted for moderate unilateral or 
bilateral acquired flatfoot manifested by weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence of record does not establish that the veteran's 
bilateral pes planus warrants a compensable rating.  The 
medical evidence of record, dated from June 1977 to December 
1998, shows no complaints or treatment attributable to the 
service-connected bilateral pes planus.  On VA examination in 
March 1995 no complaints or diagnosis attributed to bilateral 
pes planus were made.  The most recent examination, the VA 
examination in August 1995, also shows no evidence of 
bilateral pes planus.  Although in August 1995 he reported 
having flat foot on the left, and indicated that the surgery 
in March 1995 was for pes planus of the left foot, and not 
for a bunion, there is no objective evidence supporting his 
contentions.  Moreover, he did not even report having flat 
foot on the right, and x-rays of the feet were reported to 
show no abnormalities.  The record reflects that the VA 
examination in August 1995 was found by the Board to not be 
adequate for rating purposes.  Accordingly, the case was 
remanded to afford the veteran the opportunity to undergo 
another VA examination, with the parameters of the 
examination enumerated in the Board's remand.  The veteran, 
however, did not report for the scheduled examination, and, 
although notified of the provisions of 38 C.F.R. § 3.655(b) 
and afforded the opportunity to indicate why he failed to 
report for the VA examination, he did not respond to the RO's 
letter.  Hence, the Board must rate the claim based on the 
evidence of record, noting that the veteran's failure to 
report for the scheduled VA examination precludes a 
meaningful analysis of his claim.  The Board has therefore 
conducted a longitudinal review of the record, and finds 
there is no clinical evidence of an increase in severity of 
the bilateral pes planus.  In the absence of any evidence 
showing moderate bilateral acquired flatfoot (pes planus) 
with weight-bearing lines over or medial to the great toes, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet, the Board finds that a 10 percent rating 
for bilateral pes planus is not warranted.

The Board acknowledges that while the veteran has reported 
that his bilateral pes planus is productive of pain, it has 
not been shown that the pain is related to the service-
connected bilateral pes planus (as opposed to other service-
connected or non service-connected disabilities; nor has the 
pain been shown to result in such disabling pain productive 
of functional impairment to warrant consideration of 
assignment of a compensable rating under the criteria of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca.  


ORDER

A compensable rating for bilateral pes planus is denied. 


		
	TERENCE D. HARRIGAN 
	Acting Member, Board of Veterans' Appeals

 

- 7 -


- 8 -


